DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed 8/9/2021, with respect to claims 1-7, 9-20 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi et al. (PGPUB Document No. US 2010/0030232) in view of Kostrzewski (PGPUB Document No. US 2015/0305817) in view of Bhandari (PGPUB Document No. US 2011/0275957) in view of Tanji (PGPUB Document No. US 2016/0125603).
Regarding claim 1, Zehavi teaches a system comprising: 
A measurement device to collect information of a surface of a bone of a limb of a patient including capturing a live image of the bone, to track one or more reference points positioned on one or more bones or an anatomy of the patient (“The K-wire positional data obtained from any fluoroscope image is used to determine any movement of the vertebrae between successive fluoroscope images”, wherein markers are either provided on the K-wire (Zehavi: 0089). Note that fluoroscopic images by definition correspond to the claimed “live image of the bone”); 
One or more processors (processor 123 (Zehavi: 0098, FIG.12)); 
And data storage including instructions executable by the one or more processors for performing functions comprising (storage medium 121 (Zehavi: 0098)): 
Determining a visual model of the bone based on the collected information of the surface of the bone, the visual model including the live image of the bone (the determined/captured Ct images of a vertebra (Zehavi: 0093) projected on real time fluoroscopic images (Zehavi: 0010, 0094)); 
Recognizing a position and a movement of the bone in physical space based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space (“The K-wire positional data obtained from any fluoroscope image is used to determine any movement of the vertebrae between successive fluoroscope images” (Zehavi: 
Recognizing a position and a movement of the surgical device in physical space (the planned entry path of the needle is determined using preoperatively obtained CT images (Zehavi: 0094)); and 
Providing for display a virtual image overlaid onto the live image of the bone, wherein the virtual image includes information for assisting in placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space (FIGS. 10A and 10B of Zehavi shows an overlay/projection of a virtual image of the desired needle pose onto a fluoroscopic image (Zehavi: 0094)).


However, Zehavi does not expressly teach tracking the surgical device using tracked reference points positioned on the surgical device (needle of Zehavi).
Kostrzewski teaches tracking the surgical device using tracked reference points positioned on the surgical device (tracking module identifies markers from images received from tracking detector, wherein the markers are attached to the patient and the surgical tool, and accordingly track the position of the patient and tool (Kostrzewski: 0069)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the tracking teachings of Zehavi to further utilize markers positioned on the surgical device (needle) as part of the tracking process as taught by Kostrzewski, because this enables an added level of accuracy when tracking objects.

Further, the combined teachings as applied above does not expressly teach the virtual image is overlaid at a position onto the live image of the bone. I.e. although the virtual image of Zehavi includes information for assisting in placement of the surgical device, the position of the virtual image is not based on the bone based on the position and movement of the surgical device, as presently claimed.

However, the combined teachings as applied above does not expressly teach the position and orientation of the cut guide’s cutting plane being an augmented reality virtual image. Tanji teaches the concept of overlaying cutting plane images on the bone (Tanji: 0101) within an AR environment (Tanji: 0059). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the position and orientation of the cut guide’s cutting plane is visualized as an AR image as taught by Tanji, because this provides visual aid to the user/surgeon.

Regarding claim 2, the combined teachings as applied above teaches the system of claim 1, wherein the one or more processors perform the functions intraoperatively during surgery (guiding the needle as disclosed by Zehavi corresponds to an interpretive surgery (Zehavi: 0094)). 

Regarding claim 9, the combined teachings as applied above teaches the system of claim 1, further comprising: wherein the measurement device is one or more cameras for capturing live images (camera 113 (Zehavi: 0096)). 

Claims 10 is a corresponding method claim of claim 1. The limitations of claim 10 are substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 10.

Claim 15 is a corresponding computer-readable medium claim of claim 1 The limitations of claim 15 is substantially similar to the limitations of claim 1.  Therefore, it has been analyzed and rejected substantially similar to claim 15.

Claims 3, 4-7, 13, 14, 16, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi in view of Kostrzewski in view of Bhandari in view of Tanji as applied to claims 1, 10 and 15 above, and further in view of Li et al. (“Augmented Virtuality for Arthroscopic Knee Surgery”) in view of Axelson et al. (PGPUB Document No. US 20009/0043556).
Regarding claim 3, the combined teachings as applied above teaches the system of claim 1, wherein the function of providing for display the virtual image comprises: receiving a live image of the bone (refer to the fluoroscopic image of Zehavi (Zehavi: 0010, 0094)); providing for display the live image of the bone (displaying the projected CT image onto the fluoroscopic image as shown in FIGS.10A and 10B of Zehavi); and displaying a image of the surgical device (needle 100 as shown in FIGS.10A and 10B (Zehavi: 0093)).

The combined teachings as applied above does not expressly teach does not expressly teach but Li teaches displaying a virtual image of the surgical device (refer to the tracked and virtually visualized arthroscope and probe (Li: Fig.1(c)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above to further display the virtual tool of Li, because this enable an added variety of objects to be displayed to the user.

Further, the combined teachings as applied above does not expressly teach but Axelson teaches displaying a virtual cutting plane onto the live image of the bone (Axelson teaches providing a preview of a cutting plane (Axelson: FIG.16A, 0069) on a visual representation of a bone (Axelson: 0060)). 


Regarding claim 4, the combined teachings as applied above does not expressly teach but Axelson teaches the system of claim 1, wherein the one or more processors further perform functions comprising: providing a virtual view of a resection on the bone (showing the preview of the tibial resection (Axelson: 0069)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further provide a virtual view of a resection on the bone (Axelson: 0069) on the image of the combined teachings above, because this enables the user to view additional information that is beneficial in carrying out the required surgery.

Regarding claim 5, the combined teachings as applied above does not expressly teach but Axelson teaches the system of claim 1, wherein the function of providing for display the virtual image further comprises: providing for display a graphic illustrating placement of a prosthesis in relation to the bone (implant contour 220 being displayed on the visual model of the bone (Axelson: 0061, FIG.9, 0073, FIG.21). Note that the implant of Axelson is a prosthetic implant for a bone (Axelson: Abstract)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further provide a graphic illustrating placement of a prosthesis in relation to the bone (Axelson: 0069) on the image of the combined teachings above., because this graphically aids the user in either planning or performing a prosthesis implant surgical procedure.

Regarding claim 6, the combined teachings as applied above does not expressly teach but Axelson teaches the system of claim 1, wherein the function of providing for display the virtual image further comprises: providing for display information indicating one or more of a lateral gap of a knee of the patient, a medial gap of the knee of the patient, a valgus alignment of the knee of the patient, a flexion of a femoral cut, and a slope of a tibial cut (“the calculated tibial implant size shown in a box 292 reflects the average medial/lateral gap size” (Axelson: 0073, FIG.22)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further provide for display information indicating a medial gap of the knee of the patient (Axelson: 0069) on the image of the combined teachings above, because this graphically aids the user in either planning or performing a prosthesis implant surgical procedure.

Regarding claim 7, the combined teachings as applied above does not expressly teach but Axelson teaches the system of claim 1, wherein the function of providing for display the virtual image comprises: displaying the virtual image including placement of the surgical device (“display the results in a graphic representation of the bones and implants…in a position implant screen 230 as shown in FIG. 11” (Axelson: 0063)), a graphic illustrating placement of a prosthesis in relation to the bone (again refer to FIG.11 of Axelson), and information indicating one or more of a lateral gap, a medial gap, and a valgus alignment of a knee of the patient with placement of the prosthesis (“box 292 reflects the average medial/lateral gap” (Axelson: 0073, FIG.22)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to display the additional information taught by Axelson, because this further aids the user in planning or performing a prosthesis implant surgical procedure.

Claims 13 and 14 are corresponding method claims of claims 4 and 7. The limitations of claims 13 and 14 are substantially similar to the limitations of claims 4 and 7.  Therefore, it has been analyzed and rejected substantially similar to claims 13 and 14.

Claims 16, 19 and 20 are corresponding method claims of claims 3, 4 and 6. The limitations of claims 16, 19 and 20 are substantially similar to the limitations of claims 3, 4 and 6.  Therefore, it has been analyzed and rejected substantially similar to claims 16, 19 and 20.

Claims 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi in view of Kostrzewski in view of Bhandari in view of Tanji as applied to claims 10 and 15 above, and further in view of Bhandari (PGPUB Document No. US 2011/0275957).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Bhandari teaches the method of claim 10, further comprising: receiving the information of the surface of the bone as exposed form the limb of the patient in real time during surgery (Bhandari teaches example system that track the position and orientation of the bone and surgical instruments during surgery using a camera and reflective trackers (Bhandari: 0014)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to track the bone in the image of the combined teachings above utilizing the tracking teachings of Bhandari. The combined teachings is beneficial because this is merely one of the many well-known tracking methods, wherein the combined teachings yields predictable results.

Regarding claim 12, the combined teachings as applied above teaches the method of claim 10, wherein receiving the information, collected by the measurement device, of the surface of the bone of the limb of the patient comprises: receiving the information using a scanning tool in real time during surgery (Bhandari teaches example system that track the position and orientation of the bone and surgical instruments during surgery using a camera and reflective trackers (Bhandari: 0014)). Therefore, before 

Claims 17 and 18 are similar in scope to claims 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616